
	
		III
		110th CONGRESS
		1st Session
		S. RES. 330
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2007
			Mr. Lugar submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding the degradation of the Jordan River and the Dead Sea and welcoming
		  cooperation between the peoples of Israel, Jordan, and
		  Palestine.
	
	
		Whereas the Dead Sea and the Jordan River are bodies of
			 water of exceptional historic, religious, cultural, economic, and environmental
			 importance for the Middle East and the world;
		Whereas the world’s 3 great monotheistic
			 faiths—Christianity, Islam, and Judaism—consider the Jordan River a holy
			 place;
		Whereas local governments have diverted more than 90
			 percent of the Jordan’s traditional 1,300,000,000 cubic meters of annual water
			 flow in order to satisfy a growing demand for water in the arid region;
		Whereas the Jordan River is the primary tributary of the
			 Dead Sea and the dramatically reduced flow of the Jordan River has been the
			 primary cause of a 20 meter fall in the Dead Sea’s water level and a
			 1/3 decline in the Dead Sea’s surface area in less than 50
			 years;
		Whereas the Dead Sea’s water level continues to fall about
			 a meter a year;
		Whereas the decline in water level of the Dead Sea has
			 resulted in significant environmental damage, including loss of freshwater
			 springs, river bed erosion, and over 1,000 sinkholes;
		Whereas mismanagement has resulted in the dumping of
			 sewage, fish pond runoff, and salt water into the Jordan River and has led to
			 the pollution of the Jordan River with agricultural and industrial
			 effluents;
		Whereas the World Monuments Fund has listed the Jordan
			 River as one of the world’s 100 most endangered sites;
		Whereas widespread consensus exists regarding the need to
			 restore the quantity and quality of the Jordan River water flow and to restore
			 the water level of the Dead Sea;
		Whereas the Governments of Jordan and Israel, as well as
			 the Palestinian Authority (the Beneficiary Parties), working
			 together in an unusual and welcome spirit of cooperation, have attempted to
			 address the Dead Sea water level crisis by articulating a shared vision of the
			 Red Sea-Dead Sea Water Conveyance Concept;
		Whereas Binyamin Ben Eliezar, the Minister of National
			 Infrastructure of Israel, has said, The Study is an excellent example
			 for cooperation, peace, and conflict reduction. Hopefully it will become the
			 first of many such cooperative endeavors;
		Whereas Mohammed Mustafa, the Economic Advisor for the
			 Palestinian Authority, has said, This cooperation will bring wellbeing
			 for the peoples of the region, particularly Palestine, Jordan, and Israel . . .
			 We pray that this type of cooperation will be a positive experience to deepen
			 the notion of dialogue to reach solutions on all other tracks;
		Whereas Zafer al-Alem, the former Water Minister of
			 Jordan, has said, This project is a unique chance to deepen the meaning
			 of peace in the region and work for the benefit of our peoples;
		Whereas the Red Sea-Dead Sea Water Conveyance Concept
			 envisions a 110-mile pipeline from the Red Sea to the Dead Sea that would
			 descend approximately 1,300 feet creating an opportunity for hydroelectric
			 power generation and the desalination and restoration of the Dead Sea;
		Whereas some have raised legitimate questions regarding
			 the feasibility and environmental impact of the Red Sea-Dead Sea Water
			 Conveyance Concept;
		Whereas the Beneficiary Parties have asked the World Bank
			 to oversee a feasibility study and an environmental and social assessment whose
			 purpose is to conclusively answer these questions;
		Whereas the Red Sea-Dead Sea Water Conveyance Concept
			 would not address the degradation of the Jordan River;
		Whereas the Beneficiary Parties could address the
			 degradation of the Jordan River by designing a comprehensive strategy that
			 includes tangible steps related to water conservation, desalination, and the
			 management of sewage and agricultural and industrial effluents; and
		Whereas Israel and the Palestinian Authority are expected
			 to hold high-level meetings in Washington in November 2007 to seek an enduring
			 solution to the Arab-Israeli crisis: Now, therefore, be it
		
	
		That the Senate—
			(1)calls the world’s
			 attention to the serious and potentially irreversible degradation of the Jordan
			 River and the Dead Sea;
			(2)applauds the
			 cooperative manner with which the Governments of Israel and Jordan, as well as
			 the Palestinian Authority (the Beneficiary Parties), have worked
			 to address the declining water level and quality of the Dead Sea and other
			 water-related challenges in the region;
			(3)supports the
			 Beneficiary Parties’ efforts to assess the environmental, social, health, and
			 economic impacts, costs, and feasibility of a possible pipeline from the Red
			 Sea to the Dead Sea in comparison to alternative proposals;
			(4)encourages the
			 Governments of Israel and Jordan, as well as the Palestinian Authority, to
			 continue to work in a spirit of cooperation as they address the region’s
			 serious water challenges;
			(5)urges Israel,
			 Jordan, and the Palestinian Authority to develop a comprehensive strategy to
			 rectify the degradation of the Jordan River; and
			(6)hopes the spirit
			 of cooperation manifested by the Beneficiary Parties in their search for a
			 solution to the Dead Sea water crisis might serve as a model for addressing the
			 degradation of the Jordan River, as well as a model of peace and cooperation
			 for the upcoming meetings in Washington between Israel and the Palestinian
			 Authority as they seek to resolve long-standing disagreements and to develop a
			 durable solution to the Arab-Israeli crisis.
			
